AG 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

N78 W29156 Flynn Road, Town of Merton Wisconsin 53029

core 14- Slo M (ne)

APPLICATION FOR A SEARCH WARRANT

L, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
mi evidence of a crime;
L) contraband, fruits of crime, or other items illegally possessed;
ml property designed for use, intended for use, or used in committing a crime;
L] a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Section 2251 and 2252

The application is based on these facts: See attached affidavit.

C1 Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

i
¥ Applicant's signature

TFO Brian Fredericks, FBI
Printed Name and Title

 

Sworn to before me and signed in my presence:

Date: ot 0

 

Jyfige’s signatufe

City and State: Milwaukee, Wisconsin Honorable Nancy Joseph _U.S. Magistrate Judge
Printed Name and Title

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 1of40 Document 1

 

 
AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

I, Brian Fredericks, being duly sworn on oath, depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I am employed as a Detective with the Waukesha County Sheriff's Office.
As part of my duties with the Waukesha County Sheriff's Office, I am assigned as a
computer forensic examiner, and have been so assigned since 2013. My duties as a
computer forensic examiner include the routine and regular examinations of digital
evidence, such as but not limited to cellular telephones, laptop and desktop computers,
servers, thumb drives, external hard disc drives, and micro secure digital (SD) cards. I
also conduct examinations of devices that are powered on and powered off while at
scenes of search warrants to rapidly locate digital evidence, or eliminate items as having
evidence.

2. Additionally, I am assigned as a task force officer (TFO) with the Federal
Bureau of Investigation (FBI) Milwaukee Division, Child Exploitation Task Force and
have been so assigned since 2014. My duties include investigating violations of federal
criminal law, including violations of Title 18, United States Code, Section 2251, which
criminalizes producing child pornography, and Section 2252, which criminalizes
accessing with intent to view, possessing, receiving, and distributing child pornography.
I have gained experience in conducting these investigations through training and
through everyday work, including executing search warrants and conducting interviews

of individuals trading and manufacturing child pornography. I have also received

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 2 of 40 Document 1

 

— - ~~ anette RAINE RNEERIRIEerORIRETANERNREttn smn
Internet Crimes Against Children (ICAC) training, which includes training in
investigating and enforcing state and federal child pornography laws in which
computers and other digital media are used as a means for receiving, transmitting, and
storing child pornography.

3. This affidavit is submitted in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a search warrant for the locations specifically
described in Attachment A of this Affidavit, including the entire property located at N78
W29156 Flynn Road, Town of Merton, Wisconsin, (the “SUBJECT PREMISES”), the
person of Bernard Trokan, a 2008 Mitsubishi Eclipse having Wisconsin registration 157
GCZ, the content of electronic storage devices located therein, for contraband and
evidence, fruits, and instrumentalities of violations of Title 18, United States Code,
Section 2251, relating to material involving the sexual exploitation of minors and Title 18,
United States Code, Section 2252, which prohibits certain activities relating to material
involving the sexual exploitation of minors, originating from the SUBJECT PREMISES,
and which items are more specifically described in Attachment B of this Affidavit. This
Affidavit is submitted in connection with an investigation into the production,
transportation, and distribution of material involving the sexual exploitation of minors
through an instant messaging application for mobile devices. The search contemplated
by this application will include all rooms, attics, basements, and all other parts of the
SUBJECT PREMISES, as well as surrounding grounds, garages, storage rooms, vehicles

or boats, or outbuildings of any kind, attached or unattached, located thereon.

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 3 of 40 Document 1

 
4. This affidavit is intended only to show there is sufficient probable cause for
the requested warrant and does not set forth all my knowledge about this matter.
STATUTORY AUTHORITY
5. As noted above, this investigation concerns alleged violations of the
following:

a. 18 U.S.C. § 2251(a) prohibits a person from knowingly using a minor
to engage in sexually explicit conduct for the purpose of producing any visual
depiction of such conduct, when the visual depiction was transported using any
means or facility of interstate or foreign commerce, or produced or transmitted
using materials that have been mailed, shipped, or transported in or affecting
interstate or foreign commerce.

b. 18 U.S.C. § 2252(a)(1) prohibits the knowing transportation or
shipment in interstate or foreign commerce, by computer or mail, of any visual
depiction of minors engaging in sexually explicit conduct.

Cc. 18 U.S.C. § 2252(a)(2) prohibits the knowing receipt or distribution,
by computer or mail, of any visual depiction of minors engaging in sexually
explicit conduct, if the visual depiction has been mailed, shipped, or transported
in interstate or foreign commerce, or if it contains materials that have been so
mailed, shipped, or transported, by any means, including by computer.

d. 18 U.S.C. § 2252(a)(4)(B) prohibits the possession of one or more

matters that contain visual depictions of minors engaged in sexually explicit

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 4 of 40 Document 1

 

 
conduct, and that have been mailed, shipped, or transported in interstate or
foreign commerce, or if it contains materials that have been so mailed, shipped, or
transported, by any means, including by computer.
DEFINITIONS
6. The following definitions apply to the Affidavit and Attachment B to this
Affidavit:

a. “Cellular telephone” or “cell phone” means a hand held wireless
device used for voice and data communication through radio signals. These telephones
send signals through networks of transmitter/receivers, enabling communication with
other wireless telephones or traditional “land line” telephones. A wireless telephone
usually contains a “call log,” which records the telephone number, date, and time of calls
made to and from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing names
and phone numbers in electronic “address books;” sending, receiving, and storing text
messages and e-mail; taking, sending, receiving, and storing still photographs and
moving video; storing and playing back audio files; storing dates, appointments, and
other information on personal calendars; and accessing and downloading information
from the Internet. Wireless telephones may include geolocation information indicating
where the cell phone was at particular times.

b. “Chat,” as used herein, refers to any kind of text communication

over the Internet that is transmitted in real-time from sender to receiver. Chat messages

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 5of40 Document 1

 
are generally short in order to enable other participants to respond quickly and in a
format that resembles an oral conversation. This feature distinguishes chatting from
other text-based online communications such as Internet forums and email.

C. “Chat room,” as used herein, refers to the ability of individuals to
meet in one location on the Internet in order to communicate electronically in real-time
to other individuals. Individuals may also have the ability to transmit electronic files to
other individuals within the chat room

d. “Child Pornography” is defined in 18 U.S.C. § 2256(8) as any visual
depiction of sexually explicit conduct where (a) the production of the visual depiction
involved the use of a minor engaged in sexually explicit conduct, (b) the visual depiction
is a digital image, computer image, or computer-generated image that is, or is
indistinguishable from, that of a minor engaged in sexually explicit conduct, or (c) the
visual depiction has been created, adapted, or modified to appear that an identifiable
minor is engaged in sexually explicit conduct.

e. “Computer” is defined pursuant to 18 U.S.C. § 1030(e)(1) as “an
electronic, magnetic, optical, electrochemical, or other high speed data processing device
performing logical or storage functions, and includes any data storage facility or
communications facility directly related to or operating in conjunction with such device.”

f. “Computer Server” or “Server,” is a computer that is attached to a
dedicated network and serves many users. A web server, for example, is a computer that

hosts the data associated with a website. That web server receives requests from a user

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 6of40 Document 1

 
and delivers information from the server to the user’s computer via the Internet. A
domain name system (DNS) server, in essence, is a computer on the Internet that routes
communications when a user types a domain name, such as www.cnn.com, into his or
her web browser. Essentially, the domain name must be translated into an Internet
Protocol (IP) address so the computer hosting the web site may be located, and the DNS
server provides this function.

g. “Computer Hardware” means all equipment that can receive,
capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic,
magnetic, or similar computer impulses or data. Computer hardware includes any data-
processing devices (including, but not limited to, central processing units, internal and
peripheral storage devices such as fixed disks, external hard drives, and other memory
storage devices); peripheral input/output devices (including, but not limited to,
keyboards, printers, video display monitors, and related communications devices such
as cables and connections), as well as any devices, mechanisms, or parts that can be used
to restrict access to computer hardware (including, but not limited to, physical keys and
locks).

h. “Computer Software” is digital information that can be interpreted
by a computer and any of its related components to direct the way they work. Computer
software is stored in electronic, magnetic, or other digital form. It commonly includes
programs to run operating systems, applications, and utilities.

i. “Computer-Related Documentation” consists of written, recorded,

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 7 of 40 Document 1

 
printed, or electronically stored material that explains or illustrates how to configure or
use computer hardware, computer software, or other related items.

j. “Computer Passwords, Pass Phrases, and Data Security Devices”
consist of information or items designed to restrict access to or hide computer software,
documentation, or data. Data security devices may consist of hardware, software, or
other programming code. A password or pass phrase (a string of alphanumeric
characters) usually operates as a sort of digital key to “unlock” particular data security
devices. Data security hardware may include encryption devices, chips, and circuit
boards. Data security software of digital code may include programming code that
creates “test” keys or “hot” keys, which perform certain pre-set security functions when
touched. Data security software or code may also encrypt, compress, hide, or “booby-
trap” protected data to make it inaccessible or unusable, as well as reverse the progress
to restore it.

k. “Electronic Communication Service” means any service which
provides to users thereof the ability to send or receive wire or electronic communications.

L. “Electronic Storage Devices” includes computers, cellular
telephones, tablets, and devices designed specifically to store electronic information (e.g.,
external hard drives and USB “thumb drives”). Many of these devices also permit users
to communicate electronic information through the internet or through the cellular
telephone network (e.g., computers, cellular telephones, and tablet devices such as an

iPad).

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 8 of 40 Document 1

 
m. The “Internet” is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international borders,
even when the devices communicating with each other are in the same state.

n. “Internet Service Providers” (ISPs) are commercial organizations
that are in business to provide individuals and businesses access to the Internet. ISPs
provide a range of functions for their customers including access to the Internet, web
hosting, e-mail, remote storage, and co-location of computers and other communications
equipment. ISPs can offer a range of options in providing access to the Internet including
telephone based dial-up, broadband based access via digital subscriber line (DSL) or
cable television, dedicated circuits, or satellite based subscription. ISPs typically charge
a fee based upon the type of connection and volume of data, called bandwidth, which the
connection supports. Many ISPs assign each subscriber an account name - a user name
or screen name, an “e-mail address,” an e-mail mailbox, and a personal password selected
by the subscriber. By using a computer equipped with a modem, the subscriber can
establish communication with an Internet Service Provider (ISP) over a telephone line,
through a cable system or via satellite, and can access the Internet by using his or her
account name and personal password.

O. “An Internet Protocol address” (IP address) is a unique numeric
address used by internet-enabled electronic storage devices to access the Internet. An IP

address is a series of four numbers, each in the range 0-255, separated by periods (e.g.,

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 9of40 Document 1

 

 

 
121.56.97.178). Every electronic storage device attached to the Internet must be assigned
an IP address so that Internet traffic sent from and directed to that electronic storage
device may be directed properly from its source to its destination. Most Internet service
providers control a range of IP addresses. Some computers have static—that is, long-
term—IP addresses, while other computers have dynamic—that is, frequently
changed—IP addresses.

p- “Hash Value” refers to the process of using a mathematical function,
often called an algorithm, to generate a numerical identifier for data. A hash value can
be thought of as a “digital fingerprint” for data. If the data is changed, even very slightly
(like the addition or deletion of a comma or a period), the hash value changes. Therefore,
if a file such as a digital photo is a hash value match to a known file, it means that the
digital photo is an exact copy of the known file.

q. “Media Access Control” (MAC) address means a hardware
identification number that uniquely identifies each device on a network. The equipment
that connects a computer to a network is commonly referred to as a network adapter.
Most network adapters have a MAC address assigned by the manufacturer of the adapter
that is designed to be a unique identifying number. A unique MAC address allows for
proper routing of communications on a network. Because the MAC address does not
change and is intended to be unique, a MAC address can allow law enforcement to
identify whether communications sent or received at different times are associated with

the same adapter.

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 10 of 40 Document 1

 
r. LIVEME is a free mobile application that can be downloaded on
Android or iOS devices that permits users to stream live video of themselves to an
anonymous audience of fellow LIVEME users. Those users can post comments and
interact with people in the video i.e. give instructions or commands to the users. This
applications also allows users to create groups where likeminded individuals can
chat/text other users and post videos/images. LIVEME creates a unique identifier,
typically a string of numbers, for each individual. Each user has the ability to create a
screen name which can be changed at any time.

S. “Minor” means any person under the age of eighteen years. See 18
U.S.C. § 2256(1).

t. The terms “records,” “documents,” and “materials” include all
information recorded in any form, visual or aural, and by any means, whether in
handmade form (including writings and drawings), photographic form (including prints,
negatives, videotapes, motion pictures, and photocopies), mechanical form (including
printing and typing) or electrical, electronic or magnetic form (including tape recordings,
compact discs, electronic or magnetic storage devices such as hard disks, CD-ROMs,
digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi Media Cards
(MMCs), memory sticks, smart cards, or electronic notebooks, as well as digital data files
and printouts or readouts from any magnetic, electrical or electronic storage device).

u. “Remote Computing Service” means the provision to the public of

computer storage or processing services by means of an electronic communication

10

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 11 of 40 Document 1

 
system.

V. “Sexually Explicit Conduct” means actual or simulated (a) sexual
intercourse, including genital-genital, oral-genital, or oral-anal, whether between persons
of the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic
abuse; or (e) lascivious exhibition of the genitals or pubic area of any person. See 18 U.S.C.
§ 2256(2).

Ww. “Visual Depictions” include undeveloped film and videotape, and
data stored on computer disk or by electronic means, which is capable of conversion into
a visual image. See 18 U.S.C. § 2256(5).

ELECTRONIC STORAGE DEVICES AND FORENSIC ANALYSIS

7. I have consulted in this matter with laypersons and law enforcement
officers with specialized knowledge and training in computers, networks, and Internet
communications. I have been informed me that to properly retrieve and analyze
electronically stored (computer) data, and to insure accuracy and completeness of such
data and to prevent loss of the data either from accidental or programmed destruction, it
is necessary to conduct a forensic examination of the electronic storage devices. To ensure
such accuracy and completeness, it may also be necessary to analyze not only the
electronic storage devices, but also peripheral devices which may be interdependent, the
software to operate them, and related instruction manuals containing directions
concerning operation of the device computer and software. As described above and in

Attachment B, this application seeks permission to search and seize records that might

11

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 12 of 40 Document 1

 
be found on the proposed search location, in whatever form they are found. One form in
which the records might be found is stored on a computer’s hard drive, other storage
media, within a hand-held electronic device such as a cellular telephone or a tablet device
(e.g., an iPad device). Some of this electronic information, as explained below, might take
a form that becomes meaningful only upon forensic analysis.

8. Based on my knowledge, training, and experience, I know that computer
and other electronic device hardware, peripheral devices, software, documentation, and
passwords may be important to a criminal investigation in three distinct and important
respects.

a. The objects themselves may be instrumentalities used to commit the
crime;

b. the objects may have been used to collect and store information
about crimes (in the form of electronic data); and

c. the objects may be contraband or fruits of the crime.

9. I submit that if a computer or other electronic storage device is found on
the premises, there is probable cause to believe those records will be stored in that
electronic storage device, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that
electronic storage device files or remnants of such files can be recovered months or even
years after they have been downloaded onto a storage medium, deleted, or viewed via

the Internet. Electronic files downloaded to a storage medium can be stored for years at

12

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 13 of 40 Document 1

 
little or no cost. Even when files have been deleted, they can be recovered months or
years later using forensic tools. This is so because when a person deletes a file on an
electronic storage device, the data contained in the file does not actually disappear;
rather, that data remains on the storage medium until it is overwritten by new data. It
follows that deleted files, or remnants of deleted files, may reside in free space or slack
space—that is, in space on the storage medium that is not currently being used by an
active file—-for long periods of time before they are overwritten. In addition, if the
electronic storage device uses an operating system (in the case, for example, of a
computer, cellular telephone or tablet device) the device may also contain a record of
deleted data in a swap or recovery file.

b. Wholly apart from user-generated files, electronic storage device
storage media in particular, computers’ internal hard drives, contain electronic evidence
of how the device was used, what it has been used for, and who has used it. This evidence
can take the form of operating system configurations, artifacts from operating systems or
application operation, and file system data structures. Electronic storage device users
typically do not erase or delete this evidence because special software is typically
required for that task. However, it is technically possible to delete this information.

c. Files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or cache. The browser
often maintains a fixed amount of hard drive space devoted to these files, and the files

are only overwritten as they are replaced with more recently viewed Internet pages or if

13

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 14 of 40 Document 1

 
a user takes steps to delete them. As further described in Attachment B, this application
seeks permission to locate not only electronic storage device files that might serve as
direct evidence of the crimes described on the warrant, but also for evidence that
establishes how electronic storage devices were used, the purpose of their use, who used
them, and when.

10. Although some of the records called for by this warrant might be found in
the form of user-generated documents (such as word processor, picture, and movie files),
electronic storage device storage media can contain other forms of electronic evidence as
described below:

a. Data on the storage medium not currently associated with any file
can provide evidence of a file that was once on the storage medium but has since been
deleted or edited, or of a deleted portion of a file (such as a paragraph that has been
deleted from a word processing file). Web browsers, e-mail programs, and chat programs
store configuration information on the storage medium that can reveal information such
as online nicknames and passwords. Operating systems can record additional
information, such as the attachment of peripherals, the attachment of USB flash storage
devices or other external storage media, and the times the electronic storage device was
in use. Electronic storage device file systems can record information about the dates files
were created and the sequence in which they were created.

b. As explained herein, information stored within an electronic storage

device and other electronic storage media may provide crucial evidence of the “who,

14

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 15 of 40 Document 1

reenact guantermmemaeetinteten cen etter
what, why, when, where, and how” of the criminal conduct under investigation, thus
enabling the United States to establish and prove each element or alternatively, to exclude
the innocent from further suspicion. In my training and experience, information stored
within an electronic storage device (e.g., registry information, communications, images
and movies, transactional information, records of session times and durations, internet
history, and anti-virus, spyware, and malware detection programs) can indicate who has
used or controlled the electronic storage device. This “user attribution” evidence is
analogous to the search for “indicia of occupancy” while executing a search warrant at a
residence. The existence or absence of anti-virus, spyware, and malware detection
programs may indicate whether the electronic storage device was remotely accessed, thus
inculpating or exculpating the electronic storage device owner. Further, electronic
storage device activity can indicate how and when the electronic storage device was
accessed or used. For example, as described herein, computers typically contain
information that logs computer user account session times and durations, computer
activity associated with user accounts, electronic storage media that connected with the
computer, and the IP addresses through which the computer accessed networks and the
internet. Such information allows investigators to understand the chronological context
of computer or electronic storage media access, use, and events relating to the crime
under investigation. Additionally, some information stored within an electronic storage
device may provide crucial evidence relating to the physical location of other evidence

and the suspect. For example, images stored on a computer or cellular telephone may

15

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 16 of 40 Document 1
both show a particular location and have geolocation information incorporated into its
file data. Such file data typically also contains information indicating when the file or
image was created. The existence of such image files, along with external device
connection logs, may also indicate the presence of additional electronic storage media
(e.g., a digital camera). The geographic and timeline information described herein may
either inculpate or exculpate the electronic storage device user. Last, information stored
within an electronic storage device may provide relevant insight into the device user’s
state of mind as it relates to the offense under investigation. For example, information
within the electronic storage device may indicate the owner’s motive and intent to
commit a crime (e.g., internet searches indicating criminal planning), or consciousness of
guilt (e.g., running a “wiping” program to destroy evidence on the electronic storage
device or password protecting/ encrypting such evidence in an effort to conceal it from
law enforcement).

C. The process of identifying the exact files, blocks, registry entries,
logs, or other forms of forensic evidence ona storage medium that are necessary to draw
an accurate conclusion is a dynamic process. Whether data stored on an electronic
storage device is relevant to the investigation may depend on other information stored
on the electronic storage device and the application of knowledge about how an
electronic storage device works. Therefore, contextual information necessary to
understand the evidence described in Attachment B also falls within the scope of the

warrant.

16

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 17 of 40 Document 1

 
d. Further, in finding evidence of how an electronic storage device was
used, the purpose of its use, who used it, and when, sometimes it is necessary to establish
that a particular thing is not present on a storage medium. For example, I know from
training and experience that it is possible that malicious software can be installed on a
computer, often without the computer user’s knowledge, that can allow the computer to
be used by others, sometimes without the knowledge of the computer owner.

11. [know from my training and experience, as well as from information found
in publicly available materials, that some electronic devices offer their users the ability to
unlock the device via the use of a fingerprint or thumbprint (collectively, “fingerprint”)
in lieu of a numeric or alphanumeric passcode or password. This feature is called Touch
ID.

12. Ifa user enables Touch ID ona given device, he or she can register multiple
fingerprints that can be used to unlock that device. The user can then use any of the
registered fingerprints to unlock the device by pressing the relevant finger(s) to the
device’s Touch ID sensor, which is found in the round button (often referred to as the
“home” button) found at the bottom center of the device. In my training and experience,
users of devices that offer Touch ID often enable it because it is considered to be a more
convenient way to unlock the device than by entering a numeric or alphanumeric
passcode or password, as well as a more secure way to protect the device’s contents. This
is particularly true when the user(s) of the device are engaged in criminal activities and

thus have a heightened concern about securing the contents of the device.

17

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 18 of 40 Document 1

 
13. | In some circumstances, a fingerprint cannot be used to unlock a device that
has Touch ID enabled, and a passcode or password must be used instead. This can occur
when a certain length of time has passed since the last time the device was unlocked or
when the device has not been unlocked in a certain amount of time. Thus, in the event
law enforcement encounters a locked device, the opportunity to unlock the device via
Touch ID exists only for a short time. Touch ID also will not work to unlock the device if
(1) the device has been turned off or restarted; (2) the device has received a remote lock
command; or (3) unsuccessful attempts to unlock the device via Touch ID are made.

14.‘ If Touch ID enabled devices are found during the search, the passcode or
password that would unlock such devices are presently unknown to law enforcement.
Thus, it will likely be necessary to press the fingers of the user(s) of any device(s) found
during the search to the device’s Touch ID sensor in an attempt to unlock the device for
the purpose of executing the search authorized by this warrant. Attempting to unlock
the device(s) via Touch ID with the use of the fingerprints of the user(s) is necessary
because the government may not otherwise be able to access the data contained on those
devices for the purpose of executing the search authorized by this warrant.

15. In my training and experience, the person who is in possession of a device
or has the device among his or her belongings at the time the device is found is likely a
user of the device. However, in my training and experience, that person may not be the
only user of the device whose fingerprints are among those that will unlock the device

via Touch ID, and it is also possible that the person in whose possession the device is

18

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 19 of 40 Document 1

 
found is not actually a user of that device at all. Further, in my training and experience,
I know that in some cases it may not be possible to know with certainty who is the user
of a given device, such as if the device is found in a common area without any identifying
information on the exterior of the device. Thus, it will likely be necessary for law
enforcement to have the ability to require any occupant of the vehicle to press their
finger(s) against the Touch ID sensor of the locked device(s) found during the search of
the vehicle in order to attempt to identify the device’s user(s) and unlock the device(s)
via Touch ID.

16. Based upon my knowledge, training and experience, I know that a
thorough search for information stored in storage media often requires agents to seize
most or all storage media to be searched later in a controlled environment. This is often
necessary to ensure the accuracy and completeness of data recorded on the storage
media, and to prevent the loss of the data either from accidental or intentional
destruction. Additionally, to properly examine the storage media in a controlled
environment, it is often necessary that some electronic storage device equipment,
peripherals, instructions, and software be seized and examined in the controlled
environment. This is true because of the following:

a. The nature of evidence. As noted above, not all evidence takes the
form of documents and files that can be easily viewed on site. Analyzing evidence of

how an electronic storage device has been used, what it has been used for, and who has

19

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 20 of 40 Document 1

 
used it requires considerable time, and taking that much time on premises could be
unreasonable.

b. The volume of evidence. Storage media can store the equivalent of
millions of pages of information. Additionally, a suspect may try to conceal criminal
evidence; he or she might store it in random order with deceptive file names. This may
require searching authorities to peruse all the stored data to determine which particular
files are evidence or instrumentalities of crime. This sorting process can take weeks or
months, depending on the volume of data stored, and it would be impractical and
invasive to attempt this kind of data search on-site.

c. Technical requirements. Electronic storage devices can be
configured in several different ways, featuring a variety of different operating systems,
application software, and configurations. Therefore, searching them sometimes requires
tools or knowledge that might not be present on the search site. The vast array of
electronic storage device hardware and software available makes it difficult to know
before a search what tools or knowledge will be required to analyze the system and its
data on-site. However, taking the storage media off-site and reviewing it in a controlled
environment will allow its examination with the proper tools and knowledge.

d. Variety of forms of electronic media. Records sought under this
warrant could be stored in a variety of storage media formats that may require off-site

reviewing with specialized forensic tools.

20

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 21 of 40 Document 1

 
17. In light of these concerns, I hereby request the Court’s permission to seize
the electronic storage devices, associated storage media, and associated peripherals that
are believed to contain some or all of the evidence described in the warrant, and to
conduct an off-site search of the hardware for the evidence described, if, upon arriving at
the scene, the agents executing the search conclude that it would be impractical to search
the hardware, media, or peripherals on-site for this evidence.

18. I know that when an individual uses a computer to commit crimes
involving child pornography, the individuals’ computer will generally serve both as an
instrumentality for committing the crime, and also as a storage medium for evidence of
the crime. The electronic storage device is an instrumentality of the crime because it is
used as a means of committing the criminal offense. From my training and experience, I
believe that an electronic storage device used to commit a crime of this type may contain
data that is evidence of how the electronic storage device was used; data that was sent or
received; notes as to how the criminal conduct was achieved; records of Internet
discussions about the crime; and other records that indicate the nature of the offense.

LIVE ME ACTIVITY AND PROBABLE CAUSE

 

19. On02/23/2019, Online Covert Employee - 675 (“OCE”) - SA Dustin Grant
who is a member of the FB] Child Exploitation Task Force in Salt Lake City, Utah was
connected to the Internet in an online undercover capacity in Salt Lake City, Utah. A
software program was used to record the online activity, chats and images identified

within LIVEME. OCE was logged into the application LIVEME in an undercover

21

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 22 of 40 Document 1

 

 
capacity, to identify individuals who were involved with the sexual exploitation of
children.

20.  LIVEME is a free mobile application that can be downloaded on Android
or iOS devices that permits users to stream live video of themselves to an anonymous
audience of fellow LIVEME users. Those users can post comments and interact with
people in the video i.e. give instructions or commands to the users. This application also
allows users to create groups where likeminded individuals can chat/text other users
and post videos/images. LIVEME creates a unique identifier, typically a string of
numbers, for each individual. Each user has the ability to create a screen name which can
be changed at any time.

21. Through OCE’s training and experience, individuals on live streaming
applications like LIVEME are more likely to be producing the child pornography or
encouraging other users to produce the material.

22. On 02/23/2019, an individual with the LIVEME profile identifier
“138389051” using the screen name “Savage Gear,” with the registration IP address of
99.58.50.132, and the registration device of an iPhone 6S was found to have a sexual
interest in incest/children. During the course of these online undercover sessions it was
identified that this LIVEME user was a member of numerous child pornography groups
where thousands of images/ videos were distributed. These images/ videos are described
as prepubescent age children, including infants and toddlers, who were being sexually

assaulted by adults and other children. This LIVEME user also posted numerous images

22

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 23 of 40 Document 1

 

 
of child pornography which is described as images/videos of nude prepubescent age
children being sexually abused by adults and other children.

23. | On Tuesday May 14, 2019 I received a sealed envelope containing a disc
which had been sent to me from SA Dustin Grant. SA Grant stated he obtained the digital
evidence contained on the disc while working in an undercover capacity. Included on the
disc were Subpoenas sent to the Internet Service Provider AT & T as well as the AT &T’s
response to the legal process served on them. It was learned that the subscriber for the IP
Address 99.58.50.132 which the user “Savage Gear” had utilized was Bernard Trokan
who resides at N78 W 29156 Flynn Road in the Town of Merton, Wisconsin. Open source
research conducted on 05/10/2019 has revealed that Bernard Trokan is currently
employed as a juvenile case worker with the Waukesha County Health and Human
Services.

24. I did review the eight (8) image files that SA Grant obtained while
monitoring LIVEME chat on 02/23/2019 which were posted by “Savage Gear.” What
follows are descriptions of two (2) of those image files.

a. IMG_1165.jpg is a color image of a white female with brown hair
in pig tails, wearing a white tank top. This female is naked from
the waist down and her legs are opened, exposing her vagina. She
is seated on the lap of a naked, white male whose penis is inserted
inside this female’s vagina. The male’s head is “washed out” by

a white box and he is holding a digital camera in one hand, and

23

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 24 of 40 Document 1

 

 
his other hand is on the exposed abdomen of the female. Based on
the facial features and characteristics, along with a lack of pubic
hair, as well as her relative physical size to the male, this female
appears to be, and based on my training and experience between
six (6) and ten (10) years of age. The photograph appears to be a
screen shot which shows a partial URL of https:/ /mega.nz/#.

b. IMG_1166.jpg is a color image file of a white female wearing a
pink shirt and having light colored hair. Her legs are opened and
elevated above her head. The hand of a white male or female is
touching the exposed vagina of the female and spreading her
vagina apart. The female has one hand on the hand of the
individual who whose hand is on her vagina and her other hand
is out of the image’s frame. Based on the facial features and
characteristics of this female, as well as a lack of pubic hair and
her relative physical size compared to the hand of the offending
individual, as well as my training and experience, | believe this
female is between four (4) and six (6) years of age.

BACKGROUND ON CHILD PORNOGRAPHY, COMPUTERS, AND THE INTERNET
25. | have had both training and experience in the investigation of computer-

related crimes. Based on my training, experience, and knowledge, I know the following:

24

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 25 of 40 Document 1

 

 

 

 
a. Computers, cellular telephones, and other electronic storage devices
(collectively electronic storage devices) have dramatically changed the way in which
individuals interested in child pornography interact with each other. Electronic storage
devices basically serve four functions in connection with child pornography:
production, communication, distribution, and storage.

b. Child pornographers can now transfer printed photographs into a
computer-readable format with a device known as a scanner. Furthermore, with the
advent of digital cameras, when the photograph is taken it is saved as a digital file that
can be directly transferred to a device by simply connecting the camera to the electronic
storage device. In the last ten years, the resolution of pictures taken by digital cameras
has increased dramatically, meaning the photos taken with digital cameras have become
sharper and crisper. Photos taken on a digital camera are stored on a removable memory
card in the camera. These memory cards often store terabytes of data, which provides
enough space to store thousands of high-resolution photographs. Video recorders,
which once recorded video onto tapes or mini-CDs, now can save video footage in a
digital format directly to a hard drive in the camera. The video files can be easily
transferred from the video recorder to a computer. Many electronic storage devices (e.¢.,
computers, cellular telephones, and tablets), have cameras built into the device which
allows users to create and store still and video images on the device. Moreover, if the
device has internet connectivity, users can distribute still and video images from the

device.

29

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 26 of 40 Document 1
C. Internet-enabled electronic storage devices can connect to other
internet-enabled devices the world over. The ability to produce child pornography
easily, reproduce it inexpensively, and market it anonymously (through electronic
communications) has drastically changed the method of distribution and receipt of child
pornography. Child pornography can be transferred via electronic mail or through file
transfer protocols (FTPs) to anyone with access to an internet-enabled electronic storage
device. Because of the proliferation of commercial services that provide electronic mail
service, chat services (ie., “Instant Messaging”), and easy access to the Internet,
electronic storage devices are the preferred method of distribution and receipt of child
pornographic materials.

d. Electronic storage devices are the ideal repository for child
pornography. The amount of information that an electronic storage device can hold has
grown exponentially over the last decade. Electronic storage devices can store
thousands of images at very high resolution. In addition, there are numerous options
available for the storage of computer or digital files. One-terabyte external and internal
hard drives are not uncommon. Other media storage devices include CDs, DVDs, and
“thumb,” “jump,” or “flash” drives, which are very small devices that are plugged into
a port on a computer or other electronic storage device. It is extremely easy for an
individual to take a photo with a digital camera, upload that photo to a computer, and
then copy it (or any other files on the computer) to any one of those media storage

devices (CDs and DVDs are unique in that special software must be used to save or

26

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 27 of 40 Document 1

 
“burn” files onto them). Many electronic storage devices can easily be concealed and
carried on an individual's person.

e. The Internet affords individuals several different venues for
obtaining, viewing, and trading child pornography in a relatively secure and
anonymous fashion.

f. Individuals also use online resources to retrieve and store child
pornography, including services offered by Internet Portals such as Yahoo! and Hotmail,
among others. The online services allow a user to set up an account with a remote
computing service that provides e-mail services as well as electronic storage of computer
files in any variety of formats. A user can set up an online storage account from any
internet-enabled electronic storage device. Even in cases where online storage is used,
however, evidence of child pornography can be found on the user’s electronic storage
device in most cases.

g. As is the case with most digital technology, communications by way
of electronic storage device can be saved or stored on the device. Storing this
information can be intentional, i.e., by saving an e-mail as a file on the computer or
saving the location of one’s favorite websites in, for example, “bookmarked” files.
Digital information can also be retained unintentionally, e.g., traces of the path of an
electronic communication may be automatically stored in many places (e.g., temporary
files or ISP client software, among others). In addition to electronic communications, an

electronic storage device user’s Internet activities generally leave traces or “footprints”

27

Case 2:19-mj-00864-NJ_ Filed 07/12/19 Page 28 of 40 Document 1
in the web cache and history files of the browser used. Such information is often
maintained indefinitely until overwritten by other data.

h. Based on my knowledge, training, and experience, I know that
electronic files or remnants of such files can be recovered months or even years after they
have been downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little or no
cost. Even when files have been deleted, they can be recovered months or years later
using forensic tools. This is so because when a person “deletes” a file on a device, the
data contained in the file does not actually disappear; rather, that data remains on the
storage medium until it is overwritten by new data.

26. Based upon my training and experience and information relayed to me by
agents and others involved in the forensic examination of computers, I know that
computer data can be stored on a variety of systems and storage devices, including
external and internal hard drives, flash drives, thumb drives, micro SD cards, macro SD
cards, DVDs, gaming systems, SIM cards, cellular phones capable of storage, floppy
disks, compact disks, magnetic tapes, memory cards, memory chips, and online or offsite
storage servers maintained by corporations, including but not limited to “cloud” storage.

27. Additionally, based upon my training and experience and information
related to me by agents and others involved in the forensic examination of computers, I
know that routers, modems, and network equipment used to connect computers to the

Internet often provide valuable evidence of, and are instrumentalities of, a crime. This is

28

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 29 of 40 Document 1
equally true of so-called "wireless routers," which create localized networks that allow
individuals to connect to the Internet wirelessly. Though wireless networks may be
"secured" (in that they require an individual to enter an alphanumeric key or password
before gaining access to the network) or "unsecured" (in that an individual may access
the wireless network without a key or password), wireless routers for both secured and
unsecured wireless networks may yield significant evidence of, or serve as
instrumentalities of, a crime —including, for example, serving as the instrument through
which the perpetrator of the Internet-based crime connected to the Internet and,
potentially, containing logging information regarding the time and date of a perpetrator’s
network activity as well as identifying information for the specific device(s) the
perpetrator used to access the network. Moreover, I know that individuals who have set
up either a secured or unsecured wireless network in their residence are often among the

primary users of that wireless network.

CHARACTERISTICS COMMON TO INDIVIDUALS WHO ADVERTISE, TRANSPORT,
DISTRIBUTE, RECEIVE,:-POSSESS, AND/OR ACCESS WITH INTENT TO VIEW
CHILD PORNOGRAPHY

 

28. Based on my previous investigative experience related to child exploitation
investigations, and the training and experience of other law enforcement officers with
whom I have had discussions, I know there are certain characteristics common to
individuals who transport, distribute, receive, possess, and/or access with intent to view
child pornography:

a. Such individuals may receive sexual gratification, stimulation, and

29

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 30 of 40 Document 1

 
satisfaction from contact with children, or from fantasies they may have viewing children
engaged in sexual activity or in sexually suggestive poses, such as in person, in
photographs, or other visual media, or from literature describing such activity.

b. Such individuals may collect sexually explicit or suggestive
materials in a variety of media, including photographs, magazines, motion pictures,
videotapes, books, slides and/or drawings or other visual media. Individuals who have
a sexual interest in children or images of children oftentimes use these materials for their
own sexual arousal and gratification. Further, they may use these materials to lower the
inhibitions of children they are attempting to seduce, to arouse the selected child partner,
or to demonstrate the desired sexual acts.

C. Likewise, such individuals often maintain their child pornography
images in a digital or electronic format in a safe, secure and private environment, such as
a computer and surrounding area. These child pornography images are often maintained
for several years and are kept close by, usually at the possessor’s residence, inside the
possessor’s vehicle, or, at times, on their person, to enable the individual to view the child
pornography images, which are valued highly. Some of these individuals also have been
found to download, view, and then delete child pornography on their computers or
digital devices on a cyclical and repetitive basis.

d. Importantly, evidence of such activity, including deleted child
pornography, often can be located on these individuals’ computers and digital devices

through the use of forensic tools. Indeed, the very nature of electronic storage means that

30

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 31 of 40 Document 1

 
evidence of the crime is often still discoverable for extended periods of time even after
the individual “deleted” it.

e, Such individuals also may correspond with and/or meet others to
share information and materials, rarely destroy correspondence from other child
pornography distributors/possessors, conceal such correspondence as they do their
sexually explicit material, and often maintain lists of names, addresses, and telephone
numbers of individuals with whom they have been in contact and who share the same
interests in child pornography.

f. Such individuals prefer not to be without their child pornography
for any prolonged time period. This behavior has been documented by law enforcement
officers involved in the investigation of child pornography throughout the world. Thus,
even if an individual, uses a portable device (such as a mobile phone) to access the
internet and child pornography, it is more likely than not that evidence of this access will
be found in their home, N78 W29156 Flynn Road, Town of Merton, Wisconsin, as well as
on their person, or ina vehicle, as set forth in Attachment A.

CONCLUSION
29. Based on the foregoing, there is probable cause to believe that the federal
criminal statutes cited herein have been violated, and that the contraband, property,
evidence, fruits and instrumentalities of these offenses, more fully described in

Attachment B, are located at the locations described in Attachment A. I respectfully

31

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 32 of 40 Document 1

 

 
request that this Court issue a search warrant for the locations described in Attachment
A, authorizing the seizure and search of the items described in Attachment B.

30. Iam aware that the recovery of data by a computer forensic analyst takes
significant time; much the way recovery of narcotics must later be forensically evaluated
in a lab, digital evidence will also undergo a similar process. For this reason, the “return”
inventory will contain a list of only the tangible items recovered from the premises.
Unless otherwise ordered by the Court, the return will not include evidence later

examined by a forensic analyst.

32

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 33 of 40 Document 1

 
ATTACHMENT A
Description of Subject Premises

The location known as N78 W29156 Flynn Road, Town of Merton Wisconsin 53029 is
identified as follows:

A single story, single family dwelling with green aluminum siding, a gray composite
shingled roof having a cement chimney. There is a white pedestrian door on the right of
east side of the house. Dark colored letters and numerals are clearly observable on the
south side of the residence which provide the address for the location of N78 W29156 and
that side of the residence faces Flynn Road. There appears to be a wooden deck off the
north side of the residence. There is a cement sidewalk from Flynn Road to the white
pedestrian door on the east side. There is no garage observable. Also posted in front of
the subject premises is a metal pole with a dark colored placard with white letters. The
placard reads “Town of Merton” and “N78 W29156” directly below it.

The premises to be searched includes any appurtenances to the real property that is the
SUBJECT PREMISES of N78 W29156 Flynn Road, Town of Merton Wisconsin 53029, any
storage units, outbuildings, garages, vehicles, and boats.

 

33

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 34 of 40 Document 1
ATTACHMENT B
LIST OF ITEMS TO BE SEIZED

1. Cell phones, computer(s), computer hardware, computer software,
computer related documentation, computer passwords and data security devices,
videotapes, video recording devices, video recording players, and video display
monitors that may be, or are used to: visually depict child pornography or child erotica;
display or access information pertaining to a sexual interest in child pornography;
display or access information pertaining to sexual activity with children; or distribute,
possess, or receive child pornography, child erotica, or information pertaining to an
interest in child pornography or child erotica.

2. Any and all computer software, including programs to run operating
systems, applications (such as word processing, graphics, or spreadsheet programs),
utilities, compilers, interpreters, and communications programs.

3. Any and all notes, documents, records, or correspondence, in any format
and medium (including, but not limited to, envelopes, letters, papers, e-mail messages,
chat logs and electronic messages, and handwritten notes) pertaining to the possession,
receipt, or distribution of child pornography as defined in 18 U.S.C. § 2256(8) or to the
possession, receipt, or distribution of visual depictions of minors engaged in sexually
explicit conduct as defined in 18 U.S.C. § 2256(2).

4, In any format and medium, all originals, computer files, copies, and

negatives of child pornography as defined in 18 U.S.C. § 2256(8), visual depictions of |

34

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 35 of 40 Document 1

 

 
minors engaged in sexually explicit conduct as defined in 18 U.S.C. § 2256(2), or child
erotica.

5. | Any and all diaries, address books, names, and lists of names and addresses
of individuals who may have been contacted by the operator of any device by use of the
computer or by other means for the purpose of distributing or receiving child
pornography as defined in 18 U.S.C. § 2256(8) or visual depictions of minors engaged in
sexually explicit conduct as defined in 18 U.S.C. § 2256(2).

6. Any and all notes, documents, records, or correspondence, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat
logs and electronic messages, and handwritten notes), identifying persons transmitting,
through interstate or foreign commerce by any means, including, but not limited to, by
the United States Mail or by computer, any child pornography as defined in 18 U.S.C. §
2256(8) or any visual depictions of minors engaged in sexually explicit conduct, as
defined in 18 U.S.C. § 2256(2). |

7. Any and all notes, documents, records, or correspondence, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat
logs and electronic messages, other digital data files and web cache information)
concerning the receipt, transmission, or possession of child pornography as defined in 18
US.C. § 2256(8) or visual depictions of minors engaged in sexually explicit conduct, as
defined in 18 U.S.C. § 2256(2).

8. Any and all notes, documents, records, or correspondence, in any format or

35

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 36 of 40 Document 1

 

 
medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat
logs and electronic messages, and other digital data files) concerning communications
between individuals about child pornography or the existence of sites on the Internet that
contain child pornography or that cater to those with an interest in child pornography.

9. Any and all notes, documents, records, or correspondence, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat
logs and electronic messages, and other digital data files) concerning membership in
online groups, clubs, or services that provide or make accessible child pornography to
‘members.

10. Any and all records, documents, invoices and materials, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat
logs and electronic messages, and other digital data files) that concern any accounts with
an Internet Service Provider.

11. Any and all records, documents, invoices and materials, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat
logs and electronic messages, and other digital data files) that concern online storage or
other remote computer storage, including, but not limited to, software used to access such
online storage or remote computer storage, user logs or archived data that show
connection to such online storage or remote computer storage, and user logins and
passwords for such online storage or remote computer storage.

12. Any and all cameras, film, videotapes or other photographic equipment.

36

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 37 of 40 Document 1

 

+ ce nmeectaetmmapanntt ampere
13. Any and all visual depictions of minors.

14. Any and all address books, mailing lists, supplier lists, mailing address
labels, and any and all documents and records, in any format or medium (including, but
not limited to, envelopes, letters, papers, e-mail messages, chat logs and electronic
messages, and other digital data files), pertaining to the preparation, purchase, and
acquisition of names or lists of names to be used in connection with the purchase, sale,
trade, or transmission, through interstate or foreign commerce by any means, including
by the United States Mail or by computer, any child pornography as defined in 18 U.S.C.
§ 2256(8) or any visual depiction of minors engaged in sexually explicit conduct, as
defined in 18 U.S.C. § 2256(2).

15. Any and all diaries, notebooks, notes, and any other records reflecting
personal contact and any other activities with minors visually depicted while engaged in
sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

16. For any electronic storage device, computer hard drive, electronic device,
or other physical object upon which electronic information can be recorded (hereinafter,
“electronic storage device”) that is called for by this warrant, or that might contain things
otherwise called for by this warrant:

a. evidence of who used, owned, or controlled the electronic storage
device at the time the things described in this warrant were created, edited, or deleted,
such as logs, registry entries, configuration files, saved usernames and passwords,

documents, browsing history, user profiles, email, email contacts, “chat,” instant

37

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 38 of 40 Document 1

 
messaging logs, photographs, and correspondence;

b. evidence of software that would allow others to control the
electronic storage device, such as viruses, Trojan horses, and other forms of malicious
software, as well as evidence of the presence or absence of security software designed to
detect malicious software;

c. evidence of the lack of such malicious software;

d. evidence indicating how and when the electronic storage device was
accessed or used to determine the chronological context of electronic storage device
access, use, and events relating to.crime under investigation;

e. evidence indicating the electronic storage device user’s location and
state of mind as it relates to the crime under investigation;

f. evidence of the attachment to the electronic storage device of other
storage devices or similar containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the electronic storage device;

h. evidence of the times the electronic storage device was used;

i, passwords, encryption keys, and other access devices that may be
necessary to access the electronic storage device;

j. documentation and manuals that may be necessary to access the
electronic storage device or to conduct a forensic examination of the electronic storage

device;

38

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 39 of 40 Document 1

 
k. contextual information necessary to understand the evidence

described in this attachment.

17. _ Records and things evidencing the use of the Internet Protocol addresses to
communicate with the internet, including:

a. routers, modems, and network equipment used to connect electronic
storage devices to the Internet;

b. records of Internet Protocol addresses used;

C. records of Internet activity, including firewall logs, caches, browser
history and cookies, “bookmarked” or “favorite” web pages, search terms that the user
entered into any Internet search engine, and records of user-typed web addresses.

As used above, the terms “records” and “information” include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created
or stored, including any form of electronic storage device or electronic storage; any
handmade form (such as writing); any mechanical form (such as printing or typing); and
any photographic form.

During the execution of the search of the premises described in Attachment A, law
enforcement personnel are authorized to press the fingers (including thumbs) of
individuals found at the premises to the Touch ID sensor of Apple brand device(s), such

as an iPhone or iPad, found at the premises for the purpose of attempting to unlock the

device via Touch ID in order to search the contents as authorized by this warrant.

39

Case 2:19-mj-00864-NJ Filed 07/12/19 Page 40 of 40 Document 1

 
